Citation Nr: 0430940	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to a compensable evaluation for basal cell 
carcinoma of the forehead. 

3.  Entitlement to a compensable evaluation for hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
2001, by the St. Petersburg, Florida, Regional Office (RO), 
which granted service connection for bilateral hearing loss, 
basal cell carcinoma of the forehead, and hiatal hernia, each 
evaluated as 0 percent disabling. 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and a 
letter received at the RO in March 2003, the veteran 
requested a videoconference hearing with the Board.  In March 
2004, the veteran withdrew the request for a videoconference 
hearing in writing, and asked that the appeal move forward 
without a hearing.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected bilateral 
hearing loss, scar due to basal cell carcinoma of the 
forehead, and hiatal hernia, the issues have been framed as 
those listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin, including the 
criteria in Diagnostic Code 7800.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
deciding such case, a determination must be made whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and only the earlier 
version of the regulation for the period prior to the 
effective date of the change may be applied.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000 (2000).  

VA examination in January 2001 revealed a scar on the 
veteran's right upper forehead from excision of basal cell 
carcinoma.  VA examination in November 2002 noted 2 small 
scars on the left upper forehead secondary to the removal of 
basal cell cancers.  In February 2003, the veteran reported 
that he continued to have more skin basal cell removals from 
his scalp, legs, chest, back, hands and face.  The current 
examinations are inadequate for rating purposes, as findings 
responsive to both the former and revised applicable rating 
criteria were not rendered.  The Board finds that a remand is 
required so that the RO may secure an examination that 
addresses all of the relevant rating criteria.  

The record reflects that the veteran underwent VA 
examinations in January 2001, November 2002, and December 
2002.  All of the examiners noted that the veteran's claims 
file was not available for their review.  Under 38 C.F.R. 
§ 4.1, it is essential for a disability to be viewed in 
relation to its history in order for an examination to be 
adequate.  In this case, it appears that the veteran's claims 
file has never been reviewed by a VA examiner.  The Court has 
held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that additional VA examinations are 
needed to provide an accurate picture of the disabilities at 
issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2003).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The veteran should be requested to 
identify all health care providers who 
have treated him for his hearing loss, 
basal cell carcinoma, and hiatal hernia 
since December 2002.  The RO should 
request treatment reports from all 
sources identified.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records and treatment 
notes.

2.  The veteran should be afforded a VA 
dermatology examination in order to 
determine the current extent and severity 
of his scar, basal cell carcinoma of the 
forehead.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  The examiner should provide 
complete responses to all inquiries on 
the skin diseases worksheet, as well as 
the scars examination worksheet.  Color 
photographs should be obtained for any 
areas affected by basal cell carcinoma. 

3.  The RO should provide the veteran an 
examination to determine the severity of 
his service-connected hiatal hernia.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
necessary studies, including X-rays, 
upper gastrointestinal series, 
esophagogastroduodenoscopy, should be 
conducted.  All clinical findings should 
be reported in detail.  The presence and 
severity, or absence, or symptoms 
including epigastric distress with 
dysphagia, pyrosis, regurgitation, 
substernal arm or shoulder pain, 
vomiting, hematemesis or melena with 
moderate anemia, or other symptoms, due 
to hiatal hernia, should be reported in 
detail.  Finally, the examiner should 
render an opinion as to whether the 
symptoms of the veteran's hiatal hernia 
with gastroesophageal reflux result in 
considerable or severe impairment of 
health. 

4.  The RO should then arrange for the 
veteran to undergo an audiological 
examination in order to determine the 
current severity of his hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail. 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the determination remains adverse to the 
veteran, in any way, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

